
	
		III
		112th CONGRESS
		2d Session
		S. RES. 543
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mrs. Boxer (for herself,
			 Mr. Lautenberg, Mr. Kerry, Mr.
			 Lugar, Mr. Inhofe,
			 Mr. Cardin, Ms.
			 Mikulski, Mrs. Feinstein,
			 Mrs. Gillibrand,
			 Ms. Landrieu, Mr. Merkley, Mrs.
			 Murray, Mr. Rubio,
			 Mr. Leahy, Mr.
			 Kirk, Mr. Menendez,
			 Mr. Casey, Mr.
			 Moran, Mr. Wyden,
			 Mr. Blumenthal, Mrs. Hutchison, Mr.
			 Blunt, Mr. Roberts,
			 Mr. Durbin, Mr.
			 Reed, Mr. Toomey,
			 Mr. Johnson of South Dakota,
			 Ms. Cantwell, and
			 Mr. Whitehouse) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			September 19, 2012
			Reported by Mr.
			 Kerry, with an amendment and an amendment to the
			 preamble
			Strike out all after the resolving clause and
			 insert the part printed in italic
			Strike the preamble and insert the part printed in
			 italic
		
		
			December 4, 2012
			Considered, amended, and agreed to with an amended
			 preamble
		
		RESOLUTION
		To express the sense of the Senate on
		  international parental child abduction.
	
	
		Whereas
			 international parental child abduction is a tragic and common
			 occurrence;
		Whereas
			 the abduction of a child by one parent is a heartbreaking loss for the
			 left-behind parent and deprives the child of a relationship with 2 loving
			 parents;
		Whereas, according to the Report on
			 Compliance with the Hague Convention on the Civil Aspects of International
			 Child Abduction of the United States Department of State from April 2010,
			 research shows that abducted children are at risk of significant short- and
			 long-term problems, including anxiety, eating problems, nightmares, mood
			 swings, sleep disturbances, [and] aggressive behavior;
		Whereas
			 according to that report, left-behind parents may also experience substantial
			 psychological and emotional issues, including feelings of betrayal,
			 sadness over the loss of their children or the end of their marriage, anger
			 toward the other parent, anxiety, sleeplessness, and severe depression,
			 as well as financial strain while fighting for the return of a child;
		Whereas, since 1988, the United States,
			 which has a treaty relationship under the Convention on the Civil Aspects of
			 International Child Abduction, done at The Hague October 25, 1980 (TIAS 11670)
			 (referred to in this preamble as the Hague Abduction Convention)
			 with 69 other countries, has agreed with its treaty partners to follow the
			 terms of the Hague Abduction Convention;
		Whereas
			 the Hague Abduction Convention provides a legal framework for securing the
			 prompt return of wrongfully removed or retained children to the countries of
			 their habitual residence where competent courts can make decisions on issues of
			 custody and the best interests of the children;
		Whereas
			 according to the United States Department of State, the number of new cases of
			 international child abduction from the United States increased from 579 in 2006
			 to 941 in 2011;
		Whereas, in 2011, those 941 cases involved
			 1,367 children who were reported abducted from the United States by a parent
			 and taken to a foreign country;
		Whereas, in 2011, more than 660 children
			 who were abducted from the United States and taken to a foreign country were
			 returned to the United States;
		Whereas
			 7 of the top 10 countries to which children from the United States were most
			 frequently abducted in 2011 are parties to the Hague Abduction Convention,
			 including Mexico, Canada, the United Kingdom, Germany, Ecuador, Brazil, and
			 Colombia;
		Whereas
			 Japan, India, and Egypt are not parties to the Hague Abduction Convention and
			 were also among the top 10 countries to which children in the United States
			 were most frequently abducted in 2011;
		Whereas
			 in many countries, such as Japan and India, international parental child
			 abduction is not considered a crime, and custody rulings made by courts in the
			 United States are not typically recognized by courts in those countries;
			 and
		Whereas
			 Japan is the only member of the Group of 7 major industrialized countries that
			 has not yet become a party to the Hague Abduction Convention: Now, therefore,
			 be it
		
	
		That—
			(1)the Senate—
				(A)condemns the international abduction of all
			 children;
				(B)urges countries identified by the United
			 States Department of State as noncompliant or demonstrating patterns of
			 noncompliance with the Convention on the Civil Aspects of International Child
			 Abduction, done at The Hague October 25, 1980 (TIAS 11670) (referred to in this
			 resolution as the Hague Abduction Convention) to fulfill their
			 commitment under international law to expeditiously implement the provisions of
			 the Hague Abduction Convention;
				(C)calls on all countries to become a party to
			 the Hague Abduction Convention and to promptly institute measures to equitably
			 and transparently address cases of international parental child abduction;
			 and
				(D)calls on all countries that have not become
			 a party to the Hague Abduction Convention to develop a mechanism for the
			 resolution of current and future cases of international parental child
			 abduction that occur before those countries become a party to the Hague
			 Abduction Convention in order to facilitate the prompt return of children
			 abducted to those countries to the children’s countries of habitual residence;
			 and
				(2)it is the sense of the Senate that the
			 United States should—
				(A)vigorously pursue the return of each child
			 abducted by a parent from the United States to another country through all
			 appropriate means, facilitate access by the left-behind parent if the child is
			 not returned, and, where appropriate, seek the extradition of the parent that
			 abducted the child;
				(B)take all appropriate measures to ensure
			 that a child abducted to a country that is a party to the Hague Abduction
			 Convention is returned to the country of habitual residence of the child in
			 compliance with the provisions of the Hague Abduction Convention;
				(C)continue to use diplomacy to encourage
			 other countries to become a party to the Hague Abduction Convention and to take
			 the necessary steps to effectively fulfill their responsibilities under the
			 Hague Abduction Convention;
				(D)use diplomacy to encourage countries that
			 have not become a party to the Hague Abduction Convention to develop an
			 institutionalized mechanism to transparently and expeditiously resolve current
			 and future cases of international child abduction that occur before those
			 countries become a party to the Hague Abduction Convention; and
				(E)review the advisory services made available
			 to United States citizens by the United States Department of State, the United
			 States Department of Justice, and other United States Government
			 agencies—
					(i)to improve the prevention of international
			 parental child abduction from the United States; and
					(ii)to ensure that effective and timely
			 assistance is provided to United States citizens who are parents of children
			 abducted from the United States and taken to foreign countries.
					
